                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 DONALD CODY TARBELL,                             Case No. 19‐CV‐1040 (NEB/DTS)

                      Petitioner,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 VICKI JANSSEN,

                      Respondent.

       The Court has received the September 30, 2019 Report and Recommendation of United

States Magistrate Judge David T. Schultz. [ECF No. 27.] No party has objected to that Report

and Recommendation, and the Court therefore reviews it for clear error. See Fed. R. Civ. P.

72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error,

and based upon all the files, records, and proceedings in the above‐captioned matter, IT IS

HEREBY ORDERED THAT:

1. The Report and Recommendation [ECF No. 27] is ACCEPTED;

2. The Petition for Writ of Habeas Corpus [ECF No. 1] is DENIED;

3. The Motion for Default Judgment [ECF No. 15] is DENIED;

3. The action is DISMISSED WITH PREJUDICE; and

4. No certificate of appealability be issued.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: December 2, 2019                         BY THE COURT:

                                                s/Nancy E. Brasel
                                                Nancy E. Brasel
                                                United States District Judge
